DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed February 4, 2022.  Claims 1-5, 7-9, 11, 12, 14-21 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kalgi (U.S. Patent Application Publication 2019/0281238).
Regarding claims 1, 2, Kalgi discloses (Fig. 2) an imaging pixel comprising: a photodiode (100) configured to generate charge in response to incident light; a floating diffusion region (104); a transfer transistor (102) coupled between the photodiode and the floating diffusion region; a first charge storage region (106), wherein a first portion of the charge from the photodiode is configured to overflow to the first charge storage region; and a second charge storage region (103), wherein a second portion of the charge from the photodiode is configured to overflow to the second charge storage region; a first source follower transistor (120) coupled to the floating diffusion region; and a second source follower transistor (110) coupled to the second charge storage region.  Kalgi also discloses charge directing circuitry (101) between the photodiode and the second charge storage region.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi.
Regarding claim 7, Kalgi discloses the claimed invention as set forth above.  Kalgi discloses that the first charge storage region is a capacitor (106).  Kalgi does not disclose the second charge storage region is a capacitor.  Kalgi in another embodiment (Fig. 5) that a second charge storage region can be a capacitor (502).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a capacitor at the second storage region in the apparatus of Kalgi to increase the charge capacity as taught, known and predictable.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi in view of Mao et al. (U.S. Patent Application Publication 2017/0347047).
Regarding claim 8, Kalgi disclose the claimed invention as set forth above.  Kalgi does not disclose the substrate configuration as claimed.  Mao et al. teach (Fig. 10) the photodiode and the transfer transistor are formed in a first substrate (sensor chip), wherein a second charge storage region is formed in a second substrate (stack chip).  Mao et al. do not disclose a conductive interconnect structure between the first and second substrates.  However, conductive interconnects between stack chips are well known.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such interconnects in the apparatus of Kalgi in view of Mao et al. to durability and conventionally connect stacked chips as known and predictable.
Allowable Subject Matter
Claims 9, 11, 12, 14-21 are allowed over the prior art of record.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/THANH LUU/Primary Examiner, Art Unit 2878